Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-21 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art taken singly or in combination does not teach or suggest, a system for presenting medical imaging data in an interactive virtual reality environment, among other things, comprising:
…determine a position of a first 3D object in a scene to be presented using the at least one display, wherein the first 3D object is a 3D representation of the subject based on the 3D array of voxel values; 
determine a position of a second 3D object comprising a surface in the scene to be rendered; 
determine, based on the position of the first object and the position of the second object, that the second 3D object overlaps at least a portion of the first 3D object; 
determine, for a subset of pixels of the plurality of pixels, that the second 3D object is positioned between the pixel and the first 3D object; 
set a value for each of the subset of pixels based on a value of an interior voxel at a position in the 3D array corresponding to the point at which the surface of the second 3D object and a ray cast from the pixel intersect; 
present, using the at least one display, an image of the scene, the subset of pixels depicting an interior portion of the subject's anatomy (claim 1); or

…cause a clip object having a regular geometric shape to be rendered; 
determine based on the rendering of the 3D model and the rendering of the clip object, locations at which a portion of the clip object overlaps the 3D model of the subject; 
cause first portions of the 3D model that are within a volume defined by the clip object to be ignored; 
cause second portions of the 3D model that are along a boundary between the clip object and the 3D model, and that are in a line of sight of the virtual camera, to be rendered using intensity values of the voxels corresponding to the second portions; and 
cause an image to be presented that includes the second portions of the 3D model (claim 20).

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hau H. Nguyen whose telephone number is: 571-272-7787.  The examiner can normally be reached on MON-FRI from 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kee Tung can be reached on (571) 272-7794.
	 The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HAU H NGUYEN/Primary Examiner, Art Unit 2611